       Case 2:20-cv-00343-TOR                 ECF No. 33   filed 03/05/21   PageID.513 Page 1 of 18




 1 Robert J. Maguire, WSBA # 29909
   Arthur A. Simpson, WSBA # 44479
 2
   Jordan Clark, WSBA # 49659
 3 Davis Wright Tremaine LLP
   920 Fifth Avenue, Suite 3300
 4 Seattle, WA 98104-1610
   Telephone: 206.622.3150
 5 Facsimile: 206.757.7700
 6 Attorneys for Plaintiff
 7
   Bryce J. Wilcox, WSBA #21728
 8 Sarah E. Elsden, WSBA #51158
   Caleb A. Hatch, WSBA #51292
 9 Lee & Hayes, P.C.
   601 W. Riverside Ave., Ste. 1400
10 Spokane, WA 99201
   Telephone: (509) 324-9256
11 Facsimile: (509) 323-8979
12 Attorneys for Defendant
13
14                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WASHINGTON
15
     ADM MILLING CO.,
16
                                        Plaintiff,             No. 2:20-cv-0343-TOR
17
              v.                                               PROTECTIVE ORDER
18
   COLUMBIA PLATEAU PRODUCERS,
19 L.L.C. d/b/a SHEPHERD’S GRAIN,

20                                      Defendant.
21
22
23
     PROTECTIVE ORDER                                                             Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 1                                                        L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                           206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.514 Page 2 of 18




 1            Plaintiff ADM Milling Co. (“Plaintiff”) and Defendant Columbia Plateau
 2 Producers, L.L.C. d/b/a Shepherd’s Grain (“Defendant” and, collectively, “the
 3 Parties”) respectfully submit this protective order for the Court’s consideration and
 4 entry.

 5 1.         PURPOSES AND LIMITATIONS
 6            Discovery in this action is likely to involve production of confidential,
 7 proprietary, or private information of the Parties (and third parties) for which
 8 special protection may be warranted. Accordingly, the Parties petition the Court to
 9 enter the following Protective Order, which shall apply to all discovery in this
10 action, including third-party discovery. The Parties acknowledge that this
11 agreement does not confer blanket protection on all disclosures or responses to
12 discovery, the protection it affords from public disclosure and use extends only to
13 the limited information or items that are entitled to confidential treatment under the
14 applicable legal principles, and it does not presumptively entitle the Parties to file
15 confidential information under seal.
16 2.         “CONFIDENTIAL” MATERIAL
17            “Confidential” material may be designated “CONFIDENTIAL” or “HIGHLY
18            CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
19            The following documents and tangible things produced or otherwise
20 exchanged may be designated “CONFIDENTIAL”:
21                 1. Documents containing financial information of one or more of the
22                      Parties (or third parties);
23
     PROTECTIVE ORDER                                                        Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 2                                                   L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                      206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR             ECF No. 33   filed 03/05/21   PageID.515 Page 3 of 18




 1                 2. Documents subject to contractual confidentiality provisions;
 2                 3. Documents containing information related to the marketing, pricing,
 3                      and delivery of the goods or services of one or more the Parties (or
 4                      third parties);
 5                 4. Documents containing information related to competitively sensitive
 6                      information regarding the customers of one or more of the Parties (or
 7                      third parties), such as purchasing preferences, purchasing histories, and
 8                      anticipated future needs for goods or services;
 9                 5. Documents containing information related to trade secrets of one or
10                      more of the Parties (or third parties) and proprietary information
11                      including product development activities;
12                 6. Documents containing information related to business or legal
13                      processes and methods of one or more of the Parties (or third parties);
14                 7. Documents containing information related to confidential and/or
15                      proprietary agricultural or manufacturing methods of one or more of
16                      the Parties (or third parties); and
17                 8. Documents containing personally identifiable information (“PII”)
18                      pertaining to any individuals.
19            The following documents and tangible things produced or otherwise
20 exchanged may be designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
21 EYES ONLY”:
22                      Documents and tangible things produced or otherwise exchanged that
23
     PROTECTIVE ORDER                                                         Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 3                                                    L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                       206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR           ECF No. 33    filed 03/05/21   PageID.516 Page 4 of 18




 1                      would fall under the categories listed above but that the designating
 2                      party in good faith reasonably believes to contain information of a
 3                      particularly sensitive or confidential nature that warrants further
 4                      restricted disclosure, such as information the disclosure of which to
 5                      another party or non-party would create a substantial risk of serious
 6                      harm to the designating party or a third party that could not be avoided
 7                      by less restrictive means—and documents and things may only be
 8                      designated HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY
 9                      if the designating party believes in good faith that designation as
10                      CONFIDENTIAL will not provide adequate protection.
11 3.         SCOPE
12            The protections conferred by this agreement cover not only confidential
13 material (as defined above), but also (1) any information copied or extracted from
14 confidential material; (2) all copies, excerpts, summaries, or compilations of
15 confidential material; and (3) any testimony, conversations, or presentations by
16 Parties or their counsel that might reveal confidential material.
17            However, the protections conferred by this agreement do not cover
18 information that the designating party placed within the public domain or becomes
19 part of the public domain through trial or otherwise.

20 4.         ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
21            4.1       Basic Principles. A receiving party may use confidential material
22 disclosed or produced by another party or by a non-party in connection with this
23
     PROTECTIVE ORDER                                                        Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 4                                                   L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                      206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR             ECF No. 33    filed 03/05/21   PageID.517 Page 5 of 18




 1 case and that has been designated “CONFIDENTIAL” or “HIGHLY

 2 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only for prosecuting,
 3 defending, or attempting to settle this litigation. Confidential material may be
 4 disclosed only to the categories of persons and under the conditions described in

 5 this agreement. Confidential material must be stored and maintained by a receiving
 6 party at a location and in a secure manner that ensures that access is limited to the
 7 persons authorized under this agreement.
 8            4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9 otherwise ordered by the Court or permitted in writing by the designating party, a
10 receiving party may disclose any material designated “CONFIDENTIAL” only to:
11                      (a)      the receiving party’s outside counsel of record in this action, as
12 well as employees of such counsel to whom it is reasonably necessary to disclose
13 the information for this litigation;
14                      (b)      the officers, directors, and employees (including in house
15 counsel) of the receiving party to whom disclosure is reasonably necessary for this
16 litigation;
17                      (c)      experts and consultants to whom disclosure is reasonably
18 necessary for this litigation and who have signed the “Acknowledgment and
19 Agreement to Be Bound” (Exhibit A);

20                      (d)      the Court, court personnel, and court reporters and their staff;
21                      (e)      copy, document management, electronic discovery, or imaging
22 service providers retained by counsel to assist in the management and duplication of
23
     PROTECTIVE ORDER                                                          Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 5                                                     L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                        206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR             ECF No. 33    filed 03/05/21   PageID.518 Page 6 of 18




 1 confidential material, provided that such service provider has agreed in writing to

 2 use any confidential material only to perform services for the party that has retained
 3 it in this litigation, not to disclose any confidential material to third parties and to
 4 immediately return all originals and copies of any confidential material upon

 5 completion of the service;
 6                      (f)      during their depositions, witnesses in the action to whom
 7 disclosure is reasonably necessary and who have signed the “Acknowledgment and
 8 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating
 9 party or ordered by the Court (with the further requirement that pages of transcribed
10 deposition testimony or exhibits to depositions that reveal confidential material
11 must be separately bound by the court reporter and may not be disclosed to anyone
12 except as permitted under this agreement);
13                      (g)      the author or recipient of a document containing the information
14 or a custodian or other person who otherwise possessed or knew the information.
15                      (h)      mock trial and jury consultants, including, but not limited to,
16 mock jurors who have signed the “Acknowledgment and Agreement to Be Bound”
17 (Exhibit A); and
18                      (i)      any mediator retained by the Parties or appointed by the Court in
19 this action and employees of such mediator who are assisting in the conduct of the

20 mediation, provided that such mediator has agreed in writing to maintain the
21 confidentiality of confidential information received in this action.
22
23
     PROTECTIVE ORDER                                                          Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 6                                                     L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                        206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR             ECF No. 33    filed 03/05/21   PageID.519 Page 7 of 18




 1            4.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
 2 EYES ONLY” Information or Items. Unless otherwise ordered by the Court or
 3 permitted in writing by the designating party, a receiving party may disclose
 4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material only to:

 5                      (a)      the receiving party’s outside counsel of record in this action, as
 6                               well as employees of such counsel to whom it is reasonably
 7                               necessary to disclose the information for this litigation;
 8                      (b)      in house counsel of the receiving party who have responsibility
 9                               for this litigation, provided that such individuals do not regularly
10                               participate in the commercial business activities of the parties
11                               other than providing legal advice;
12                      (c)      experts and consultants to whom disclosure is reasonably
13                               necessary for this litigation, who have signed the
14                               “Acknowledgment and Agreement to Be Bound” (Exhibit A),
15                               and as to whom the procedures and requirements set forth in
16                               paragraph 4.4 have been satisfied;
17                      (d)      the Court, court personnel, and court reporters and their staff;
18                      (e)      copy, document management, electronic discovery, or imaging
19 service providers retained by counsel to assist in the management and duplication of

20 confidential material, provided that such service provider has agreed in writing to
21 use any confidential material only to perform services for the party that has retained
22 it in this litigation, not to disclose any confidential material to third parties and to
23
     PROTECTIVE ORDER                                                          Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 7                                                     L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                        206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR             ECF No. 33   filed 03/05/21   PageID.520 Page 8 of 18




 1 immediately return all originals and copies of any confidential material upon

 2 completion of the service;
 3                      (f)      the author or recipient of a document containing the information
 4 or a custodian or other person who otherwise possessed or knew the information;

 5 and
 6                      (g)      any mediator retained by the Parties or appointed by the Court in
 7 this action and employees of such mediator who are assisting in the conduct of the
 8 mediation, provided that such mediator has agreed in writing to maintain the
 9 confidentiality of confidential information received in this action.
10            4.4       Challenging Expert or Consultant. A receiving party that wishes to
11 provide “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material
12 received from a producing party to an expert or consultant shall first provide the
13 producing party with: (i) a current curriculum vitae for the expert or consultant,
14 which shall include a description of past and present employers by whom the expert
15 or consultant has been employed and (subject to the second sentence of this
16 paragraph) persons or entities by whom the expert or consultant has been engaged
17 in any consulting or expert engagements within the last five years, as well as a
18 general description of the nature of such engagements and identify whether the
19 expert has worked on behalf of the party, and (ii) a copy of a completed and signed

20 copy of the “Acknowledgment and Agreement to Be Bound” (Exhibit A). Counsel
21 for the party giving such person access to the material shall be responsible for
22 securing such a writing and shall be the custodian of the writing. If an expert or
23
     PROTECTIVE ORDER                                                         Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 8                                                    L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                       206.622.3150 main · 206.757.7700 fax
       Case 2:20-cv-00343-TOR           ECF No. 33   filed 03/05/21   PageID.521 Page 9 of 18




 1 consultant is precluded by virtue of a non-disclosure agreement from disclosing

 2 either the existence or nature of any such engagement or the identity of the entity
 3 for which the services were or are being performed, then the expert or consultant
 4 shall state that certain information is being withheld on that basis and shall

 5 supplement his/her disclosure with such additional information as he/she believes
 6 would be helpful to the Parties and the Court in determining whether any
 7 undisclosed consulting relationship would create a likelihood that the expert or
 8 consultant would have a conflict of interest in the engagement for this litigation, or
 9 should otherwise be precluded from acting as an expert or consultant in this
10 litigation.
11            (a)       Within eight days after the producing party’s receipt of the information
12 described in paragraph 4.4 and the signed undertaking in the form of Exhibit A, the
13 producing party may object in writing to the proposed expert or consultant if facts
14 available to that party show there is a reasonable likelihood disclosure of the
15            confidential material to the proposed expert or consultant would create a risk
16 of harm to the producing party. Failure to object in writing to a proposed expert or
17 consultant within eight days will be deemed a waiver of any objection to the
18 proposed expert or consultant.
19            (b)       If the producing party objects to the proposed expert or consultant, the
20 Parties shall meet and confer in good faith in an attempt to resolve their dispute
21 without resort to the Court. If the Parties’ dispute remains unresolved seven days
22 following the producing party’s communication of its objection, the producing party
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 9                                                  L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.522 Page 10 of 18




 1 may seek a ruling from the Court on the merits of the producing party’s objection.

 2 Pending a ruling by the Court, the proposed expert or consultant shall not have
 3 access to material or information designated by the producing party unless such
 4 access has been previously approved. Failure to seek a ruling from the Court as

 5 described above within fourteen days following the producing party’s initial
 6 communication of its objection will be deemed a waiver of any objection to the
 7 proposed expert or consultant.
 8            4.5       Filing Confidential Material. Before filing confidential material or
 9 discussing or referencing such material in court filings, the filing party shall confer
10 with the designating party to determine whether the designating party will remove
11 the confidential designation, whether the document can be redacted, or whether a
12 motion to seal or stipulation and proposed order is warranted.
13 5.         DESIGNATING PROTECTED MATERIAL
14            5.1       Exercise of Restraint and Care in Designating Material for
15 Protection. Each party or non-party that designates information or items for
16 protection under this agreement must take care to limit any such designation to
17 specific material that qualifies under the appropriate standards. The designation
18 may be applied to the entirety of a document. However, upon reasonable request of
19 the opposing party, the producing party must provide a more narrowly designated

20 version of a document previously designated in its entirety, designating for
21 protection only those parts of material, documents, items, or oral or written
22 communications that qualify for protection.
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 10                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR             ECF No. 33   filed 03/05/21   PageID.523 Page 11 of 18




 1            Mass, indiscriminate, or routinized designations and mass, indiscriminate, or
 2 routinized requests for narrower designations of documents designated in their
 3 entirety are prohibited. Designations that are shown to be clearly unjustified or that
 4 have been made for an improper purpose (e.g., to unnecessarily encumber or delay

 5 the case development process or to impose unnecessary expenses and burdens on
 6 other parties) may expose the designating party to sanctions.
 7            If it comes to a designating party’s attention that information or items that it
 8 designated for protection do not qualify for protection, the designating party must
 9 promptly notify all other parties that it is withdrawing the mistaken designation.
10            5.2       Manner and Timing of Designations. Except as otherwise provided
11 in this agreement (see, e.g., second paragraph of section 5.2(a) below), or as
12 otherwise stipulated or ordered, disclosure or discovery material that qualifies
13 protection under this agreement must be clearly so designated before or when the
14 material is disclosed or produced.
15                      (a)      Information in documentary form: (e.g., paper or electronic
16 documents and deposition exhibits, but excluding transcripts of depositions or other
17 pretrial or trial proceedings), the designating party must affix the word
18 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19 ONLY” to each document. To the extent reasonably practicable, the designation

20 shall also be included in a data field reserved for confidentiality designations in the
21 load file metadata for each document exchanged electronically.
22
23
     PROTECTIVE ORDER                                                        Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 11                                                  L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                      206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR             ECF No. 33     filed 03/05/21   PageID.524 Page 12 of 18




 1                      (b)      Testimony given in deposition or in other pretrial or trial
 2 proceedings: the Parties may identify on the record, during the deposition, hearing,
 3 or other proceeding, all testimony designated as “CONFIDENTIAL” or “HIGHLY
 4 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, without prejudice to their right

 5 to so designate other testimony after reviewing the transcript. Any party or non-
 6 party may, within thirty days after receiving a deposition transcript, designate
 7 portions of the transcript, or exhibits thereto, as “CONFIDENTIAL” or “HIGHLY
 8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Until this thirty day period
 9 has concluded, if any testimony has been designated “HIGHLY CONFIDENTIAL
10 – ATTORNEYS’ EYES ONLY,” the entirety of the deposition transcript shall be
11 presumptively treated by the receiving party as having been designated by the
12 producing party as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”;
13 otherwise, until this thirty day period has concluded, the entirety of the deposition
14 transcript shall be presumptively treated by the receiving party as having been
15 designated by the producing party as “CONFIDENTIAL”.
16                      (c)      Other tangible items: the producing party must affix in a
17 prominent place on the exterior of the container or containers in which the
18 information or item is stored the word “CONFIDENTIAL” or “HIGHLY
19 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions

20 of the information or item warrant protection, the producing party, to the extent
21 practicable, shall identify the protected portion(s).
22
23
     PROTECTIVE ORDER                                                          Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 12                                                    L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                        206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.525 Page 13 of 18




 1            5.3       Inadvertent Failures to Designate. If timely corrected, an
 2 inadvertent failure to designate confidential information or items does not, standing
 3 alone, waive the designating party’s right to secure protection under this agreement
 4 for such material. Upon timely correction of a designation, the receiving party must

 5 make reasonable efforts to ensure that the material is treated in accordance with the
 6 provisions of this agreement.
 7 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8            6.1       Timing of Challenges. Any party or non-party may challenge a
 9 designation of confidentiality at any time. Unless a prompt challenge to a
10 designating party’s confidentiality designation is necessary to avoid foreseeable,
11 substantial unfairness, unnecessary economic burdens, or a significant disruption or
12 delay of the litigation, a party does not waive its right to challenge a confidentiality
13 designation by electing not to mount a challenge promptly after the original
14 designation is disclosed.
15            6.2       Meet and Confer. The Parties must make every attempt to resolve any
16 dispute regarding confidential designations without court involvement. Any motion
17 regarding confidential designations or for a protective order must include a
18 certification, in the motion or in a declaration or affidavit, that the movant has
19 engaged in a good faith meet and confer conference with other affected parties in an

20 effort to resolve the dispute without court action. The certification must list the
21 date, manner, and participants to the conference. A good faith effort to confer
22 requires a face-to-face meeting or a telephone conference.
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 13                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.526 Page 14 of 18




 1            6.3       Judicial Intervention. If the Parties cannot resolve a challenge
 2 without court intervention, the designating party may file and serve a motion to
 3 retain confidentiality under Local Civil Rule 7. The burden of persuasion in any
 4 such motion shall be on the designating party. Frivolous challenges, and those

 5 made for an improper purpose (e.g., to harass or impose unnecessary expenses and
 6 burdens on other parties) may expose the challenging party to sanctions. All Parties
 7 shall continue to maintain the material in question as confidential until the Court
 8 rules on the challenge.
 9 7.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
10            PRODUCED IN OTHER LITIGATION
11            If a party is served with a subpoena or a court order issued in other litigation
12 that compels disclosure of any information or items designated in this action as
13 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that
14 party must:
15            (a)       promptly notify the designating party in writing and include a copy of
16 the subpoena or court order;
17            (b)       promptly notify in writing the party who caused the subpoena or order
18 to issue in the other litigation that some or all of the material covered by the
19 subpoena or order is subject to this agreement. Such notification shall include a

20 copy of this agreement; and
21            (c)       cooperate with respect to all reasonable procedures sought to be
22 pursued by the designating party whose confidential material may be affected.
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 14                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.527 Page 15 of 18




 1 8.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2            If a receiving party learns that, by inadvertence or otherwise, it has disclosed
 3 confidential material to any person or in any circumstance not authorized under this
 4 agreement, the receiving party must immediately (a) notify in writing the

 5 designating party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6 all unauthorized copies of the protected material, (c) inform the person or persons to
 7 whom unauthorized disclosures were made of all the terms of this agreement, and
 8 (d) request that such person or persons execute the “Acknowledgment and
 9 Agreement to Be Bound” that is attached hereto as Exhibit A.
10 9.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11            PROTECTED MATERIAL
12            If information subject to a claim of attorney-client privilege, attorney work
13 product or any other ground on which production of such information should not be
14 made to any party is nevertheless inadvertently produced, such production shall in
15 no way prejudice or otherwise constitute a waiver of, or estoppel to, any claim of
16 privilege, work product or other ground for withholding production to which the
17 producing party would otherwise be entitled. If the producing party makes a claim
18 of inadvertent production with respect to information then in the custody of any
19 receiving party or parties, the receiving party or parties shall promptly return the

20 information to the producing party and the receiving party or parties shall not use
21 such information for any purpose other than in connection with a motion to compel
22 production. The receiving party may then move the Court for an order compelling
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 15                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.528 Page 16 of 18




 1 production of the material, and the motion shall not assert as a ground for entering

 2 such an order the fact or circumstances of the inadvertent production. This
 3 paragraph should not be interpreted to abrogate any legal rights and obligations of
 4 the Parties with respect to inadvertent disclosures of privileged information under

 5 any applicable rules of evidence or of professional conduct. This provision is not
 6 intended to modify whatever procedure may be established in an e-discovery order
 7 or agreement that provides for production without prior privilege review. In such
 8 circumstance, Parties shall confer on an appropriate non-waiver order under Fed. R.
 9 Evid. 502.
10 10.        NON TERMINATION AND RETURN OF DOCUMENTS
11            Within 60 days after the termination of this action, including all appeals, each
12 receiving party must destroy or return all confidential material to the producing
13 party, including all copies, extracts and summaries thereof. Alternatively, the
14 Parties may agree upon appropriate methods of destruction. Notwithstanding this
15 provision, counsel are entitled to retain one archival copy of all documents filed
16 with the Court, trial, deposition, and hearing transcripts, correspondence, deposition
17 and trial exhibits, expert reports, attorney work product, and consultant and expert
18 work product, even if such materials contain confidential material.
19            The confidentiality obligations imposed by this agreement shall remain in
20 effect until a designating party agrees otherwise in writing or a court orders
21 otherwise.
22
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 16                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.529 Page 17 of 18




 1            DATED this 3rd day of March, 2021.
 2
 3 Presented by:
 4 s/ Sarah E. Elsden                                  s/ Robert J. Maguire
   Bryce J. Wilcox, WSBA #21728                        Robert J. Maguire, WSBA # 29909
 5 Sarah E. Elsden, WSBA #51158                        Arthur A. Simpson, WSBA # 44479
   Caleb A. Hatch, WSBA #51292                         Jordan Clark, WSBA # 49659
 6
   Lee & Hayes, P.C.                                   Davis Wright Tremaine LLP
 7 601 W. Riverside Ave., Ste. 1400                    920 Fifth Ave., Ste. 3300
   Spokane, WA 99201                                   Seattle, WA 98104-1610
 8 Telephone: (509) 324-9256                           Telephone: (206) 622-3150
   Facsimile: (509) 323-8979                           Facsimile: (206) 757-7700
 9 bryce@leehayes.com                                  robmaguire@dwt.com
10 sarah.elsden@leehayes.com                           arthursimpson@dwt.com
   caleb.hatch@leehayes.com                            jordanclark@dwt.com
11
   Attorneys for Defendant                             Attorneys for Plaintiff
12
13
14
15
              IT IS SO ORDERED.
16
      DATED:             March 5, 2021
17
18
19
                                                 Thomas O. Rice
20                                               United States District Judge

21
22
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 17                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
      Case 2:20-cv-00343-TOR            ECF No. 33   filed 03/05/21   PageID.530 Page 18 of 18




 1                                             EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury

 5 that I have read in its entirety and understand the Protective Order that was issued
 6 by the United States District Court for the Eastern District of Washington on
 7 ________________________ in the case of ADM Milling Co. v. Columbia Plateau
 8 Producers, L.L.C. d/b/a Shepherd’s Grain (Case No. 2:20-cv-00343-TOR). I agree
 9 to comply with and to be bound by all the terms of this Protective Order and I
10 understand and acknowledge that failure to so comply could expose me to sanctions
11 and punishment in the nature of contempt. I solemnly promise that I will not
12 disclose in any manner any information or item that is subject to this Protective
13 Order to any person or entity except in strict compliance with the provisions of this
14 Order. I further agree to submit to the jurisdiction of the United States District
15 Court for the Eastern District of Washington for the purpose of enforcing the terms
16 of this Protective Order, even if such enforcement proceedings occur after
17 termination of this action.
18        Date:
19        City and State where sworn and signed:
20
21        Printed Name:
22        Signature:
23
     PROTECTIVE ORDER                                                       Davis Wright Tremaine LLP
     Case No. 2:20-cv-00343-TOR - 18                                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4833-2737-1742v.4 0018749-000003                                     206.622.3150 main · 206.757.7700 fax
